DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-5 in the reply filed on 17 December 2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arikado et al. (US 2003/0003608).
As to claims 1 and 2, Arikado et al. discloses a process for forming a wafer from a semiconductor ingot (see abstract, 0025) which includes forming a marking on the wafer where the marking indicates product data, manufacturing conditions such as location, date etc. (see 0108, 0111, 0116). Arikada et al. further teaches that a laser beam is focused onto the ingot in an area where no devices are formed (side edge portion, see 14a,b,c, etc. of Fig 1) and forming the marking onto the area (see 0114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikado et al. (US 2003/0003608) in view of Yamamoto (JP 2013124206).
As to claim 3, Arikado et al. discloses a process for producing a wafer from a semiconductor ingot (see abstract) which comprises: a flattening step of flattening an upper surface of the ingot (planarizing by grinding the end face of the end face which flattens the plane 95 (see 0256)); a production history forming step where a focal point of a laser having a transmission wavelength of the ingot in an area where no devices are to be formed and applying the laser to form a production history for the wafer (ID marking, see 0108, 0111, 0114 and 0116) and a wafer forming step of separating the silicon wafer from, the ingot (see 0253). 
Arikado et al. fails to teach the separation layer forming step as required by claim 3.
Yamamoto, in the same field of endeavor of silicon wafer forming methods, disclose that the process of cutting wafer from ingots can be improved by irradiating the surface of the crystal with a laser to form an amorphous layer inside the crystal  such that the amorphous layer is formed inside the silicon crystal by irradiating the laser beam from the direction perpendicular to the surface to be processed (see abstract, Fig. 1 and page 2 and 3). Yamamoto further teaches the amorphous layer defines the wafer thickness during the wafer separation step. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Arikado et al. to include providing a laser treatment to prepare a separation layer as taught by Yamamoto. One would have been 
As to claim 4, Arikado et al. states the production history information (id marking) can be the manufacturing location or date, etc. (see 0108, 0111, 0116).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arikado et al. (US 2003/0003608) in view of Yamamoto (JP 2013124206) as applied to claim 3 above and further in view of Hirata et al. (US 2017/0053831).
The teachings of Arikado et al. and Yamamoto as applied to claim 3 are as stated above. 
Arikado et al. modified by Yamamoto fail to teach the use of a single crystal SiC and forming the modified layer forming step and indexing step ads required by claim 5. 
Hirata et al. discloses a process for forming a wafer from a SiC substrate where the substrate has a first surface and a second surface. The substrate has a c-axis extending from the first surface where the c-axis is inclined by an off angle with respect to a normal to the first surface. The angle is formed between the c-plane and the first surface (see Fig. 3A and 0042).   Hirarta et al teaches forming a separation point using a laser beam that has a focal point set inside the substrate at a predetermined depth and a laser beam is applied to the second surface while moving the focal point and the substrate to form a modified layer parallel to the first surface and cracks extending from the modified layer along a c-plane (see abstract and 0043).  Hirata et al. states the focusing of the laser beam is in a direction perpendicular to the off angle of the wafer (see 0046). The focal point of the laser is sequentially indexed to form a plurality of modified layers from the back side of the wafer to form cracks extending from each modified layer along the c-plan (see 0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Arikado et al. modified by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715